Citation Nr: 0332170	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  01-07 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than May 2, 2000, 
for a grant of service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from November 1969 until 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an October 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Togus, Maine.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board will remand this claim to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  

The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the context of an effective date claim, the 
Court has noted in a recent non-precedential decision that it 
is possible a claimant could provide VA with some evidence 
showing an earlier effective date is warranted if he or she 
were properly notified of what type of evidence would 
substantiate the claim.  Greenawalt v. Principi, No. 01-2041 
(U.S. Vet. App., March 6, 2003) (Order).  Although this non-
precedential decision is not binding on VA, it is 
representative of how strictly the Court will review a case 
to determine whether there was compliance with the VCAA.

It cannot be said, in this case, that there has been 
sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying her of what was needed to 
substantiate this claim, what her responsibilities were with 
respect to the claim, and whether VA would assist her in any 
manner.  Also, the supplemental statements of the case (SOC) 
issued on this claim in 2001 and 2002 failed to provide 
citation to 38 C.F.R. § 3.159, the current regulation 
implementing the VCAA, despite the fact that this regulation 
was enacted several months earlier.  

For these reasons, the Board is constrained to remand this 
claim for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the veteran 
has had full due process of law.  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claim for an 
effective date earlier for the grant of 
service connection for PTSD.  In 
particular, ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 38 C.F.R. § 3.159, 
are fully complied with and satisfied.  
Notify the veteran of what evidence, if 
any, she is to submit and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., September 22, 
2003).  Thereafter, this claim should be 
returned to the Board for further 
appellate review, if in order.  



2.  Upon completion of the above, if any 
new evidence is introduced into the 
claims file, then readjudicate the issue 
on appeal and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until further notice.  

This case must be afforded expeditious treatment.



                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




